
	
		V
		111th CONGRESS
		1st Session
		H. R. 492
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Markey of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		For the relief of Esther Karinge.
	
	
		1.Permanent resident status for
			 Esther Karinge
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Esther Karinge shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Esther Karinge enters the United States before the
			 filing deadline specified in subsection (c), she shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act as of the date
			 of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Esther Karinge, the Secretary of State shall instruct
			 the proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the alien’s birth under section 203(a) of the
			 Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such
			 Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe
			 natural parents, brothers, and sisters of Esther Karinge shall not, by virtue
			 of such relationship, be accorded any right, privilege, or status under the
			 Immigration and Nationality
			 Act.
			
